DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in respond to the applicant’s amendments filed on 04/22/2021. Claims 1, 9, and 14 have been amended. Claims 1-14 are currently pending and have been examined.

Acknowledgement
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.12/617329, filed on 11/12/2009.

Continuation Application
This application is a continuation application of U.S. Patent Application 12/617329 filed on 12/11/2009, now abandoned. This application is also a divisional application of 12/823254 filed on 06/25/2010, now abandoned. See MPEP §201.07. In accordance with MPEP §609.02 A 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See also MPEP §609.02 B2.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed ton abstract idea without significantly more. 

Claims 1-8 are directed to a Method, claims 9-13 are directed to a Method, and claim 14 is directed to a Method. Therefore, claims 1-14 are directed to a statutory category of invention under Step 1.  

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed: 
Claim 1 recites:  A method of distributing a card and a preassigned PIN for the card to a user of the card,  
a mobile phone number being associated with the user and the PIN being necessary for using the card, the method comprising:  
determining, for the card and for the PIN, a request code and storing, in a server, in a table of records stored on the server, a record comprising the request code, the PIN and the mobile phone number, the request code being specific to the record in the table of records;  
transmitting the card to the user, and transmitting the request code to the user by a first channel;  
receiving, at the server, the request code from a mobile station of the user having the mobile phone number associated therewith, through a second channel different from the first channel;  
searching, at the server in the table of records, for the record comprising the request code;  
comparing, at the server, the mobile phone number from which the request code has been received to the mobile phone number stored in the same record as the request code; and    
in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical, transmitting the PIN contained in the record to the user through an electronic channel. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” and the  ‘Mental Process’ (concepts performed in the human mind to include: observation, evaluation, judgement, and opinion) grouping of abstract ideas. For example, the disclosure establishes the context of setting up a database of ‘request codes, PIN’s, and phone numbers. The ‘entity’ sends out a ‘value’ card in the mail which only contains a ‘request code’ or some identifying factor. The ‘customer’ can call the ‘entity’ and request the PIN by giving the ‘request code’. The entity will use the ‘request code’ and ‘customer’s phone number’ to look up the PIN. If the information provided, matches the records, the ‘entity’ will provide the ‘customer’ with the PIN for the ‘value’ 
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis. 
Independent claims 9 and 14 recite similar features in method form, and therefore will be considered under the same rationale.  

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. server, mobile phone, and electronic channel) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Nothing in the specification shows that what is described in claim 1 (Method), a claim 9 (Method) and claim 14 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims (i.e. server, mobile phone, and electronic channel) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘distributing, determining, transmitting, receiving, searching, and comparing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the terms ‘method of distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card, nothing more than using postal mail, the phone system, or other methods of two-step verification. One of reasonable skill in the art would not consider this to be an improvement in the technology of distribution, banking or communication.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.



Dependent claim analysis: 
Dependent claims 2 and 10 further recite “during the step of transmitting the request code to the user by the first channel, sending the card to the user via the first channel together with the request code.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above.
There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 10 are patent ineligible. 
Dependent claims 3, 5, 6, 8, 11 and 13 further recite “both the second channel and the electronic channel are secured channels.” This limitation merely describes normal methods of secure communication used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 11 are patent ineligible. 
Dependent claims 4 and 12 further recite “decrypting the personal identification number using the request code as a decryption key, wherein the step of determining includes encrypting the PIN with the request code, the PIN being stored in the table of records as an encrypted PIN, and the step of transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Encrypting and decrypting fall under the category of ‘certain methods of organizing human behavior’ as well as ‘a mental process’ and goes along with methods of communication to keep private information, private. The process of encryption is recited at a high level. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 12 are patent ineligible. 

Dependent claim 10 further recites “wherein the electronic channel is a mobile phone network, and wherein the step of retrieving the electronic communication identity with said request code includes a step of checking a user mobile phone number of a mobile device, and wherein the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user via said mobile phone network..” This limitation further discusses the types of communication methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-14 are patent ineligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Weber et al (US20080112550) “Weber” and Saito (US20070079135).

Regarding claim 1, Weber teaches: A method of distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card, the method comprising: ([0008] The memory system is configured to store key code information. [0016] The call processor 106 may be in communication with a database 112 that maintains data associated with calling card accounts). 
	Examiner notes that the phrase “pre-assigned” as in “pre-assigned PIN” is non-functional descriptive material as it only describes, at least in part, the basis for the distribution of the ‘pre-assignment’, however, the basis for the distribution of the ‘pre-assignment’ is not 
Examiner notes that the phrase “distributing a card and a preassigned PIN for the card to a user of the card, a mobile phone number being associated with the user and the PIN being necessary for using the card…” is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
determining, for the card and for the PIN, a request (key) code ([0027] At step 304, the call processor 106 prompts the user 116 for a key code. At step 306, the user 116 generates a key code using the secure calling card 114 and a PIN associated with the user or user account. As described above, the user 116 may generate the key code by inputting a PIN to the secure calling card 114. The secure calling card 114 then derives a key code from key code information stored therein using the PIN (and possibly additional information). The secure calling card 114 then displays the key code to the user 116 so that the user 116 may transmit the key code to the call processor 106).
	storing, in a server, in a table of records (plurality of key codes) stored on the server, a record comprising the request (key) code, the PIN and [key code information], ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key 
	Examiner notes that, although Weber does not explicitly mention all of the collected data contained within the ‘key code information’, it is apparent from paragraph [0029] that the phone number and [0018] other data are stored within the memory system. It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber with any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities.
	the request code being specific to the record in the table of records ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key codes associated with a PIN of a user. Alternatively, the key code information may be mechanism that allows key codes to be generated responsive to a PIN of a user).
	receiving, at the server (e.g. the communication system 400), the request code from a mobile station of the user having the mobile phone number associated therewith, through a second channel (e.g. VOIP) different from the first channel (e.g. PSTN), ([0031] In the present example, a telephone 408 is coupled to the circuit-switched network 402, and a telephone 410 is coupled to the circuit-switched network 406. The telephones 408 and 410 comprise traditional telephones coupled to the PSTN and may be referred to as PSTN telephones. The packet networks 404 are also used to carry telephone calls, such service generally referred to as voice-over-internet-protocol (VoIP). For example, VoIP technology allows users to place telephone calls through the Internet, rather than using the PSTN.
	Examiner notes that one of ordinary skill in the art, from reading the reference that the packet networks (i.e. the internet) carries all of the signals (including request codes) from one channel to another from the mobile station of the user.
searching (recovering), at the server in the table of records, for the record comprising the request code ([0020] This would assure that the key code changes from time-to-time. In general, the algorithm must be such that the call processing center can recover the user's PIN from the key code or otherwise verify that the entered key code is associated with the user's PIN).
	comparing, at the server, the [PIN] from which the request code has been received to the [PIN] stored in the same record as the [key] code; and ([0020] The controller 206 obtains the key code by accessing the memory  system 210 and the key code information stored therein.  For example, in some embodiments, a set of key codes is stored in the memory system 210 and associated with a particular PIN.  The controller 206 may obtain one of the key codes in a set if the input PIN from the input keypad 204 matches the PIN associated with the set of key codes.  In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to obtain the key code given an input PIN from the input keypad 204.)

	in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical, transmitting the PIN contained in the record to the user through an electronic channel (Fig. 3, [0027]; [0028], recovery of PIN; [0029] At step 312, a determination is made whether the user 116 is authorized to make the call. If not, the method 300 proceeds to step 314, where the call is rejected. Otherwise, the method 300 proceeds to step 316, where the call processor 106 prompts the user 116 for a telephone number. At step 318, the call processor 106 receives the telephone number and routes the call based on the telephone number).
	Examiner notes that in the event that ‘the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request 
	The limitation which recites “in the event that the mobile phone number from which the request code has been received and the mobile phone number stored in the same record as the request code are identical transmitting the PIN contained in the record to the user through an electronic channel”, is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the two mobile phone numbers match.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “transmitting the PIN contained in the record to the user through an electronic channel” need not be performed, nor taught by the prior art, if the two numbers do not match.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 

	Weber does not explicitly recite ‘the mobile phone number stored on the server’, Saito teaches at least ‘the mobile phone number stored on the server’:
	storing, in a server, in a table of records stored on the server, a record comprising the request (key) code, the PIN and the mobile phone number, ([0033] The hard disk drive in the password issuing server 5 stores therein mobile phone management information 51 containing information data for identifying the mobile phone 3 used by a user, and a password issuing program for issuing a random one-time password. When the password issuing server 5 is accessed by a user via the mobile phone 3 thereof, the one-time password issuing program issues a one-time password, and transmits the one-time password to the mobile phone 3 via the telephone network 7).
	Weber does not explicitly recite ‘comparing the mobile phone number’, Saito teaches at least ‘comparing the mobile phone number’:
	comparing (i.e. determine if identical), at the server, the mobile phone number from which the request code (e.g. cookie data) has been received to the mobile phone number stored in the same record (e.g. Fig. 3) as the request code; (Fig. 2, and Fig. 3, [0048] When the password issuing server 5 receives the cookie data from the mobile phone 3 (step S111), the password issuing server 5 verifies the cookie data with the MAC address, the phone number, the ESN and the like of the mobile phone 3 registered in the mobile phone management information 51 to determine whether there is any identical user ID in the mobile phone management information 51 or not (step S112).
	It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber to include storing and comparing the mobile phone numbers and mobile phone networks of Saito as any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities would be of value to all parties. Further, the use of a mobile phone network is generally more secure than a standard phone line or postal system.
	In regards to claim 9, method claim 9 corresponds generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale. Regarding claim 14, method claim 14 has not changed and therefore is rejected under the same or previous rationale.

Regarding claim 2, Weber teaches: The method according to claim 1, further comprising: 	25
	during the step of transmitting the request code to the user by the first channel, sending the card to the user via the first channel together with the request code ([0005] The use of telephone calling cards is well known. For example, a 

Regarding claim 3, Weber teaches: The method according to claim 2, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described above in the VoIP-to-PSTN call flow. In this manner, a call between two PSTN telephones may be facilitated using the secure calling card 114 and VoIP technology).
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, the communication channels described are secure communication channels.	In regards to claims 11 and 13, method claims 11 and 13 correspond generally to method claim 3, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 4, Weber states: The method according to claim 2, further comprising:
	determining includes encrypting the PIN with the request code the PIN being stored in the table of records as an encrypted PIN ([0020] In other 
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation. 
	transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, the call processor 306 verifies authorization for the call by validating the key code. For example, if the key code was derived from a plurality of key codes associated with the PIN, the call processor 306 may recover a PIN associated with the key code. If the key code was derived from a key code algorithm, the call processor 306 may apply the key code to an inverse of the key code algorithm to recover the PIN. In either case, the call processor 306 verifies that the recovered PIN is indeed associated with the user's account).
	In regards to claim 12, method claim 12 corresponds generally to method claim 4, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, Weber teaches: The method according to claim 4, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet 
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, all of the communication channels described above are secure communication channels.
	In regards to claims 8 and 13, method claims 8 and 13 correspond generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Weber teaches: The method according to claim 1, wherein 
	both the second and the electronic channel are secured channels ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described above in the VoIP-to-PSTN call flow. In this manner, a call between two PSTN telephones may be facilitated using the secure calling card 114 and VoIP technology).
	Examiner notes that one of ordinary skill in the art would understand from reading the specification that, all of the communication channels described above are secure communication channels.

Regarding claim 7, Weber teaches: The method according to claim 1, further comprising: 
	decrypting the personal identification number using the request code as a decryption key, wherein ([0020] In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to obtain the key code given an input PIN from the input keypad 204. The algorithm may comprise, for example, a cryptographic function or the like that takes a PIN and produces a fixed length alphanumeric output code as a key code. That is, the PIN is used as a "seed" to generate a key code. The algorithm may account for other inputs (seeds) in combination with the PIN, such as time-of-day, to generate the key code.
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation.
	the step of determining includes encrypting the PIN with the request code, the PIN being stored in the table of records as an encrypted PIN, and ([0020] In other embodiments, the controller 206 executes an algorithm stored in the memory system 210 to obtain the key code given an input PIN from the input keypad 204. The algorithm may comprise, for example, a cryptographic function or the like that takes a PIN and produces a fixed length alphanumeric output code as a key code. That is, the PIN is used as a "seed" to generate a key code. The algorithm may account for other inputs (seeds) in combination with the PIN, such as time-of-day, to generate the key code.
	Examiner notes that, although Weber does not explicitly use the words ‘encrypt’ and ‘decrypt’, the use of the algorithm (cryptographic function) to generate the key code which is stored along with other key code information reads to the above limitation.
	the step of transmitting includes decrypting the encrypted PIN contained in said record with the request code before transmitting the PIN in a decrypted state ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, 

Regarding claim 10, Weber teaches: The method according to claim 9, wherein 
	the electronic channel is a [voice network], and wherein ([0036] The call processing center 420 receives and packetizes the voice signals from the telephone 402 for transmission over the packet networks 404. If the called telephone is a VoIP telephone (e.g., the telephone 412), the call processing center 420 routes the call to the TA 414 through the packet networks 404, as described above in the PSTN-to-VoIP call flow. If the called telephone is a PSTN telephone (e.g., the telephone 410), the call processing center 420 routes the call to a POP/RDC (e.g., the outbound POP/RDC 422) through the packet networks 404, as described above in the VoIP-to-PSTN call flow. In this manner, a call between two PSTN telephones may be facilitated using the secure calling card 114 and VoIP technology).
	the step of retrieving the electronic communication identity with said request code includes a step of checking a user [key code information] of a mobile device, and wherein ([0018] The memory system 210 stores key code information from which key codes are derived. In one embodiment, the key code information comprises a plurality of key codes associated with a PIN of a user. Alternatively, the key code information may be mechanism that allows key codes to be generated responsive to a PIN of a user).
	Examiner notes that, although Weber does not explicitly mention all of the collected data contained within the ‘key code information’, it is apparent from paragraph [0029] that the phone number and [0018] other data are stored within the memory system. It would be obvious, 
	the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user [via said phone network] ([0028] At step 308, the call processor 306 receives the key code from the user 116. At step 310, the call processor 306 verifies authorization for the call by validating the key code. For example, if the key code was derived from a plurality of key codes associated with the PIN, the call processor 306 may recover a PIN associated with the key code. If the key code was derived from a key code algorithm, the call processor 306 may apply the key code to an inverse of the key code algorithm to recover the PIN. In either case, the call processor 306 verifies that the recovered PIN is indeed associated with the user's account).

	Weber does not explicitly teach ‘mobile phone network’ and ‘storing the mobile telephone number’, however, Saito, from a same or analogous art teaches:
	the electronic channel is a mobile phone network, and wherein ([0033] When the password issuing server 5 is accessed by a user via the mobile phone 3 thereof, the one-time password issuing program issues a one-time password, and transmits the one-time password to the mobile phone 3 via the telephone network 7.	
	Examiner notes that one of ordinary skill in the art, from reading the specification, would understand that the communication between the server and the mobile phone is reasonably considered to be a ‘mobile phone network.’
	the step of retrieving the electronic communication identity with said request code includes a step of checking a user mobile phone number of a mobile device, and wherein ([0033] The hard disk drive in the password issuing server 5 stores therein mobile phone management information 51 containing information data for identifying the 
	the step of transmitting to the user the retrieved electronic communication identity sends the retrieved electronic communication identity to a mobile device of the user via said mobile phone network ([0051] The password issuing server 5 then sends the one-time password generated in step S112 also to the mobile phone 3 (step S116). In this step, it is preferable that the password issuing server 5 sends the one-time password to the mobile phone 3 using the short message service provided by a mobile phone company via the telephone network 7. This is because the phone number contained in the cookie data can be checked. Alternatively, the same effect can be achieved in the configuration in which the password issuing server 5 is provided with a voice synthesizer to call back to the mobile phone 3 via the telephone network 7 to send a one-time password by means of synthesized voice.
	It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber to include storing the mobile phone numbers and mobile phone networks of Saito as any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities would be of value to all parties. Further, the use of a mobile phone network is generally more secure than a standard phone line or postal system.






Response to Arguments

	Applicant argues on page 11 of the response that the Examiner has not ’considered the claims as a whole’, specifically: “both in view of the implementation by specific machinery and the relationship between elements such as the card to the machinery for the card to carry out its purpose.”
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Arguendo, the specific machinery or relationship were an improvement, it would merely be an improvement to the abstract idea (which would still be an abstract idea). The independent claims clearly recite a “method that distributes a card and a preassigned PIN for the card to a user of the card, a mobile phone being associated with the user and the PIN being necessary for using the card.” The applicant here is clearly describing an abstract idea of distribution which falls within the grouping of ‘certain methods of organizing human behavior’. Examiner has fully considered the limitations of the dependent and independent claims and has found nothing that would move this fundamental practice from the stated abstract idea category.

	Applicant further argues that “It is further respectfully submitted that the Office Action fails to identify authority by which its analysis by removal of features from the claims supports a case for ineligibility under Section 101. It is respectfully submitted that such citation to the MPEP is necessary for the Applicants to understand the rejection and prepare a fully informed reply.”
	MPEP 2106.05 states (applicant is directed to the italicized portions):
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).

	Applicant further argues that the “applicants' specification14 Appln. No. 15/185,870clearly sets forth that the PIN is essential for the effective use of debit or credit cards to operate automated payment machinery, and that invention improves upon existing solutions by providing a machine-based means for distributing the PIN to and only to an authorized recipient in a manner that increases speed and efficiency over standard mail methods and avoids security issues such as "Man In The Middle" attacks”
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of providing a machine-based means for distributing the PIN, the claims are concerned with distributing data to prevent, in the applicant’s words ‘Man in the Middle Attacks’. Which falls clearly within the scope of ‘certain methods of organizing human activity’. Examiner further notes that ‘Man in the Middle Attacks’ are not merely limited to technical environments but fall clearly within the abstract idea of economic practices.


Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of distribution of PIN numbers used for authorization. The claim as a whole merely describes how to generally “apply” the concept of distributing and communicating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The mere claimed improvement upon an abstract idea does not move the abstract idea into an eligible category. 
	Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception.  

	Applicant argues on pages 16-20 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. 
Applicant falsely claims that “The Office concedes that WEBER does not teach any of the features recited in Applicants' claims concerning a mobile phone number of the user being compared with a mobile phone number stored in a record, to contribute to a validation of 
	Examiner notes that, although Weber does not explicitly mention all of the collected data contained within the ‘key code information’, it is apparent from paragraph [0029] that the phone number and [0018] other data are stored within the memory system. It would be obvious, therefore, to one skilled in the art before the effective filing date of the claimed invention to modify Weber with any information critical to identifying the user in order to keep the user’s personal data safe from unauthorized entities.
	Further, the claims only require that the mobile phone number be searched, compared and stored in the same record’. Therefore the reference reads to the claimed limitations.
	
	Applicant further falsely claims that the motivation for the invention is to prevent ‘man in the middle attacks’ and states that the Examiners motivation is not concerned with user security. Examiner respectfully disagrees as, regardless whose phone or card is being used, the motivation is security for private information as the applicant has stated.

	Applicant again falsely claims that “The Office concedes that WEBER does not teach any of the features recited in Applicants' claims concerning "the mobile phone number stored on the server".  

	Examiner acknowledges applicant’s arguments but respectfully disagrees. And has repeatedly stated to applicant that paragraph [0033] of Saito clearly states “The hard disk drive in the password issuing server 5 stores therein mobile phone management information 51 containing information data for identifying the mobile phone 3 used by a user, and a password issuing program for issuing a random one-time password. When the password issuing server 5 is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685